Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to Applicant's amendment filed May 20, 2022 in reply to the Non-final Office Action mailed November 22, 2021. Claim 53 has been amended; claims 1-52, 60, 61, and 68 have been canceled; and no claims have been newly added. Claims 65-67 have been withdrawn. Claims 53-59 and 62-64 are currently under examination in the application.
Withdrawal of Prior Claim Rejections - 35 USC § 112 1st Paragraph 
Claim 53 has been satisfactorily amended to remove new matter. Therefore, the 35 USC 112 1st Paragraph rejection presented in the Non-final Office Action mailed November 22, 2021 is hereby withdrawn.
Claim Objections
Claim 53 is objected to for the following reasons:
1. As now amended, there appears to be an extraneous comma between “composition” and “comprising”. 
2. There appears to be an extraneous colon between “comprising” and “a therapeutically active agent”. A colon in such a case is proper if the claim then enumerates the requisite constituents in bulleted form. The claim, however, does not do that, and thus is not in compliance with proper English grammatical form. 
Appropriate correction is required.
Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
I. Claims 53-59 and 62-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,471,093.
Applicant claims a pharmaceutical composition comprising poly (lactic-co-glycolic acid) (PLGA) particles “modified” to contain one or more carboxyl groups on the particle surface; wherein the particle diameter is about 0.5 µm, or between 0.1-10 µm, and wherein the particles are “modified” naked PLGA particles free from therapeutically active ingredients. The instant specification discloses that the claimed particles can be employed in a method of ameliorating an inflammatory immune response in a subject.
Claims 1-9 of U.S. Patent No. 10,471,093 disclose a method of ameliorating an inflammatory immune response in a subject comprising administering to the subject in need thereof a pharmaceutical composition comprising poly (lactic-co-glycolic acid) (PLGA) particles “modified” to contain one or more carboxyl groups on the particle surface; wherein the particle diameter is about 0.5 µm, or between 0.1-10 µm, and wherein the particles are “modified” naked PLGA particles free from therapeutically active ingredients.
Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-9 of U.S. Patent No. 10,471,093 are employing the instantly claimed composition, and the instant specification discloses that the claimed composition can be employed in this exact manner. 
II. Claims 53-59 and 62-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 7-9 of copending U.S. Patent Application No. 16/150,093.
Applicant claims a pharmaceutical composition comprising poly (lactic-co-glycolic acid) (PLGA) particles “modified” to contain one or more carboxyl groups on the particle surface; wherein the particle diameter is about 0.5 µm, or between 0.1-10 µm, and wherein the particles are “modified” naked PLGA particles free from therapeutically active ingredients. The instant specification discloses that the claimed particles can be employed in a method of ameliorating an inflammatory immune response in a subject.
Claims 1, 3, and 7-9 of copending Application No. 16/150,093 disclose a pharmaceutical composition comprising carboxylated particles free from attached antigenic moieties, wherein the carboxylated particles can be carboxylatd poly (lactic-co-glycolic acid) (PLGA) particles between 0.1-10 µm in diameter.
Although the claims at issue are not identical, they are not patentably distinct from each other because the carboxylated PLGA particles of the copending claims do not necessarily contain a therapeutically active ingredient, and the instantly claimed carboxylated PLGA particles do not necessarily contain attached antigenic moieties.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53-59 and 62-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 53 is indefinite for the following reasons:
1. Claim 53 stipulates in a wherein clause that “substantially all” of the carboxyl groups on the particles are from the PLGA, which renders the claim indefinite. The expression “substantially all” is not defined by the claim or the specification, and is an arbitrary and relative expression. One of ordinary skill in the art cannot definitively ascertain the metes and bounds of “substantially all”. For example, does “substantially all” mean e.g. more than 98%, or rather e.g. more than 50% (i.e. simply a majority of the carboxyl groups). 
2. Claim 53 first introduces “a therapeutically active agent”, then stipulates that the therapeutically active agent is “therapeutically active carboxylated…PLGA…particles”, then later stipulates in a wherein clause that “the therapeutically active carboxylated PLGA particles do not comprise one or more additional therapeutically active agents”, which renders the claim indefinite. One of ordinary skill in the art cannot make heads or tails out of this. First, while one of ordinary skill in the art would no doubt understand “therapeutically active carboxylated PLGA particles” as necessarily containing or at least open to containing a therapeutic agent, in view of the later stipulation about containing “additional” therapeutically active agents, one of ordinary skill in the art cannot definitively ascertain whether the PLGA particles are necessarily limited to containing only one therapeutically active agent, or rather can contain multiple therapeutically active agents. Further, one of ordinary skill in the art cannot definitively ascertain which therapeutic agents are the therapeutic agent contained in the PLGA particles, and which therapeutic agents are the “additional” therapeutic agents that are necessarily excluded from the PLGA particles. Combining the first and second points, one of ordinary skill in the art cannot definitively ascertain whether the therapeutically active PLGA particles are necessarily limited to comprising only one therapeutically active agent, may comprise up to two therapeutically active agents, or in fact may comprise any number of therapeutically active agents; and which therapeutically active agents must be included, and which “additional” therapeutically active agents must be excluded. 
*** For examination at this time, the claims are being interpreted as if the “therapeutically active PLGA particles” can contain any number of therapeutically active agents
3. Claim 53 first stipulates that “all or substantially all of the carboxyl groups on the therapeutically active carboxylated PLGA particles are from the PLGA”, then later stipulates in a wherein clause that “the therapeutically active carboxylated PLGA particles have more carboxyl groups on the surface than naked PLGA particles”, which renders the claim indefinite. As anyone of ordinary skill in the art would understand, naked PLGA particles have carboxyl groups on their surface, which carboxyl groups are part of the natural chemical structure of the PLGA itself; i.e. all of the carboxyl groups on the surface are from the PLGA itself. In Applicant’s instant remarks filed May 20, 2022, on page 8, Applicant asserts that “modified naked PLGA particles refer naked PLGA particles that are modified to add carboxyl groups on the particles surface”. If the PLGA particles of claim 53 “have more carboxyl groups on the surface than naked PLGA particles”, then certainly not all of the carboxyl groups on the surface can possibly be from the PLGA itself, which conflicts with the earlier limitation that all of the carboxyl groups on the surface can be from the PLGA itself.
4. Claim 53 stipulates in a wherein clause that “the therapeutically active carboxylated PLGA particles have more carboxyl groups on the surface than naked PLGA particles”. This is nothing but an arbitrary and relative term since the number of carboxyl groups on naked PLGA particles is not defined and can vary depending on the type of PLGA employed and the way the particles are manufactured, and perhaps other factors as well. Hence, the claim does not provide any meaningful limitations regarding the actual number of carboxyl groups on the surface, and one of ordinary skill in the art thus cannot definitively ascertain the metes and bounds of the claim. 
***For examination at this time, any number of carboxyl groups on the surface of the PLGA particles, whether the origin is natural or extraneous, meets the limitation. 
Claim 62, which depends from claim 53, stipulates in a wherein clause that “all of the carboxyl groups are from the PLGA”. For reasons just discussed for claim 53, supra, naked PLGA particles have carboxyl groups on their surface, which carboxyl groups are part of the natural chemical structure of the PLGA itself; i.e. all of the carboxyl groups on the surface are from the PLGA itself. In Applicant’s instant remarks filed May 20, 2022, on page 8, Applicant asserts that “modified naked PLGA particles refer naked PLGA particles that are modified to add carboxyl groups on the particles surface”. Claim 53, from which claim 62 depends, stipulates that the PLGA particles “have more carboxyl groups on the surface than naked PLGA particles”. Certainly, then, not all of the carboxyl groups on the surface can possibly be from the PLGA itself, which conflicts with the limitation of claim 62 that all of the carboxyl groups on the surface can be from the PLGA itself.
***Therefore, the claims are being interpreted as “carboxylated PLGA particles” includes within the scope of its purview simply naked PLGA particles (consistent with claim 62) and modified naked PLGA particles (consistent with dependent claim 58). Further, “modified naked PLGA particles” are carboxylated PLGA particles with some number of carboxyl groups on the surface, and the “modified” is being interpreted as a product-by-process limitation to arrive at the carboxylated PLGA particles with that particular, undefined, undisclosed number of carboxyl groups on the surface. 
Claims 54-59 and 62-64 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 112 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 58 and 62 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 58, which depends from claim 53, stipulates in a wherein clause that the particles are “modified naked” PLGA particles. However, claim 53 already states that the particles “have more carboxyl groups on the surface than naked PLGA particles”. In Applicant’s instant remarks filed May 20, 2022, on page 8, Applicant asserts that “modified naked PLGA particles refer naked PLGA particles that are modified to add carboxyl groups on the particles surface”. Hence, if the PLGA particles of claim 53 “have more carboxyl groups on the surface than naked PLGA particles”, they must therefore be “modified naked PLGA particles”. Hence, claim 58 does not further limit claim 53 from which it depends. 
Claim 62, which depends from claim 53, stipulates in a wherein clause that “all of the carboxyl groups are from the PLGA”. However, claim 53 stipulates that the particles “have more carboxyl groups on the surface than naked PLGA particles”. One of ordinary skill in the art would understand that naked PLGA particles have carboxyl groups on the surface which are part of the natural chemical structure of the PLGA itself and thus require no “modification” for their presence. In Applicant’s instant remarks filed May 20, 2022, on page 8, Applicant asserts that “naked particles…have not been carboxylated”, while “carboxylated particles” are any particle that has been “modified to contain a carboxyl group on its surface”. Hence, if “all of the carboxyl groups are from the PLGA”, the particle has not been modified to contain any carboxyl groups on its surface. Yet, claim 53 stipulates that the particles “have more carboxyl groups on the surface than naked PLGA particles”. It thus follows that the PLGA particles of claim 53 have indeed been modified to contain further carboxyl groups on the surface. Claim 62, therefore, fails to include all the limitations of claim 53 from which it depends.
Claim Rejections - 35 USC § 102(b) (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
 
I. Claims 53, 55, 56, 58, and 62-64 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McCarron et al. (Bioconjugate Chem. 2008; 19: 1561-1569).
Applicant claims a pharmaceutical composition comprising therapeutically active carboxylated PLGA particles, and a buffer; wherein the PLGA particle diameter is 0.1-10 µm, and wherein the pharmaceutical composition comprises about 108 to about 1020 therapeutically active carboxylated PLGA particles. 
McCarron et al. disclose a composition comprising carboxylated PLGA nanoparticles with either no therapeutic agent or loaded with camptothecin (i.e. a therapeutically active agent), about 100-200 nm in diameter (i.e. “about 0.1 µm” or “about 0.3 µm”) in buffer fluid. For NP-100 with no loading, the particle diameter is 0.117 µm, and purified nanoparticle suspensions consisted of 1.0 mg NP in 1 mL of buffer (see Tables 1 and 2). 
The volume of a sphere is V = 4/3πr3. Therefore, for NP-100, r = 0.05 µm. The volume of one carboxylated PLGA particle (i.e. NP-100) is therefore 5.2 X 10-16 cubic centimeters (cc), or 5.2 X 10-16 ml. The density of PLGA is about 1.34 g/ml. Therefore, the mass of one carboxylated PLGA particle (i.e. NP-100) is about 7 X 10-13 mg. Therefore, the purified nanoparticle suspension, with 1 mg of NP, contained about 1.4 X 1012 carboxylated PLGA particles, which meets the claimed limitation. 
Therefore, McCarron et al. anticipate the instantly claimed subject matter.
II. Claims 53-59 and 62-64 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sahana et al. (J Pharm Sci. 2008; 97(4): 1530-1542).
Applicant claims a pharmaceutical composition comprising therapeutically active carboxylated PLGA particles, and a buffer; wherein the PLGA particle diameter is 0.1-10 µm, and wherein the pharmaceutical composition comprises about 108 to about 1020 therapeutically active carboxylated PLGA particles.
Sahana et al. disclose a composition comprising therapeutically active PLGA nanoparticles loaded with estradiol (i.e. a therapeutically active agent, e.g. DCM:EA), about 500 nm in diameter (i.e. about 0.5 µm) in phosphate buffer. (see Table 3; Figure 2; text at pages 1532, 1535). 
The volume of a sphere is V = 4/3πr3. Therefore, for DCM:EA with particle size 0.5 µm, r = 0.25 µm. The volume of one carboxylated PLGA particle is therefore 6.5 X 10-14 cubic centimeters (cc), or 6.5 X 10-14 ml. The density of PLGA is about 1.34 g/ml. Therefore, the mass of one carboxylated PLGA particle is about 9 X 10-11 mg. Sahana et al. disclose that 50 mg PLGA was employed to manufacture the nanoparticles, which nanoparticles were suspended in phosphate buffer. Therefore, there were about 5.5 X 1011 carboxylated PLGA particles, which meets the claimed limitation.
Therefore, Sahana et al. anticipate the instantly claimed subject matter.
Response to Arguments
Applicant's arguments filed May 20, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “the Examiner’s claim interpretation is inconsistent with the plain language of the claims”, that “the claims are clearly directed to a pharmaceutical composition comprising a therapeutically active agent – carboxylated PLGA particles – and no additional therapeutic agents”. 
The Examiner, however, would like to point out the following:
1. In stark contrast to Applicant’s assertion, the Examiner’s claim interpretation is precisely consistent with the plain language of the claim. It is Applicant’s assertion that is not consistent with the plain language of the claim. 
2. Claim 53 explicitly states “the therapeutically active agent is therapeutically active carboxylated PLGA particles”. Nobody of ordinary skill in the art, and no layperson either, would ever interpret the limitation “therapeutically active carboxylated PLGA particles” to mean that the carboxylated PLGA particles necessarily exclude a therapeutic agent. On the contrary, one of ordinary skill in the art would no doubt understand that “therapeutically active PLGA particles” necessarily contain a therapeutic agent, or at the very least could certainly contain a therapeutic agent. The claim does not state that e.g. “the therapeutically active agent is carboxylated PLGA particles” or e.g. “the therapeutically active agent consists of carboxylated PLGA particles”. Rather, the claim states “the therapeutically active agent is therapeutically active carboxylated PLGA particles”, which anyone of ordinary skill in the art would readily understand to mean carboxylated PLGA particles containing a therapeutic agent. Even if the claim did state that e.g. “the therapeutically active agent is carboxylated PLGA particles” or e.g. “the therapeutically active agent consists of carboxylated PLGA particles”, the claim still does not limit the PLGA particles to necessarily excluding any and all therapeutic agents. 
3. Moreover, the claim states in a wherein clause that “the therapeutically active carboxylated PLGA particles do not comprise one or more additional therapeutically active agents”. Nobody of ordinary skill in the art, and no layperson either, would ever derive from this statement that the composition as a whole necessarily excludes additional therapeutic agents. On the contrary, the claim states that the “therapeutically active carboxylated PLGA particles” do not contain additional therapeutic agents. This is very different from saying that the composition as a whole does not contain additional therapeutic agents. Further, in stark contrast to Applicant’s assertion, the claim never states that the carboxylated PLGA particles do not contain any therapeutic agents at all. On the contrary, the claim states that the “therapeutically active carboxylated PLGA particles” do not comprise one or more “additional” therapeutic agents. Far from excluding any and all therapeutic agents from the PLGA particles, the claim appears to require the very opposite. The claim would appear to necessarily require at least one therapeutic agent in the PLGA particles, since excluding “additional” therapeutic agents would require a therapeutic agent to be present to begin with.
4. It is noted that parent U.S. Application No. 14/624,461 was allowed for a method of treating inflammation by intravenously administering carboxylated PLGA particles that necessarily excluded any and all therapeutic agents, based on expert testimony in a 1.132 Declaration. Now Applicant is attempting to patent carboxylated PLGA particles, which are of course well known in the art. Not only that, it would appear Applicant is attempting to patent or re-patent carboxylated PLGA particles simply by calling them “therapeutically active carboxylated PLGA particles”. Even assuming, arguendo, that the “therapeutically active carboxylated PLGA particles” do necessarily exclude any and all therapeutic agents, just because Applicant has patented a new use for carboxylated PLGA particles absolutely does not mean Applicant can now simply patent the carboxylated PLGA particles themselves. Moreover, attempting to take “carboxylated PLGA particles” and rename them “therapeutically active carboxylated PLGA particles” is not a patentable advance in the art. They are still precisely the very same carboxylated PLGA particles already known in the art. Carboxylated PLGA particles are simply not patentable. 
5. PLGA particles (i.e. naked PLGA particles), as anyone of ordinary skill in the art would certainly know, naturally have carboxyl groups on the particle surface as part of the chemical structure of the PLGA itself. Calling PLGA particles by a new name, like “carboxylated PLGA particles” is not a patentable advance in the art either. Indeed, “carboxylated PLGA particles” are generally known in the art as well, in which PLGA particles are modified by attaching additional carboxyl groups to the surface, beyond those of the PLGA chemical structure itself, and such “carboxylated PLGA particles are also not patentable. 
Here is the reality:
1. Naked PLGA particles containing no therapeutic agent: status = known in the prior art, not patentable
2. Carboxylated PLGA particles containing no therapeutic agent: status = known in the prior art, not patentable
3. PLGA particles containing therapeutic agent: status = known in the prior art, not patentable
4. Carboxylated PLGA particles containing therapeutic agent: status = known in the prior art, not patentable
This reality still exists and is not altered simply because Applicant has patented a method of treating inflammation by intravenously administering carboxylated PLGA particles containing no therapeutic agent, and, moreover, this reality is not altered by attempting to change the name of “carboxylated PLGA particles” to “therapeutically active carboxylated PLGA particles”, since by either name they are precisely one and the very same particles.
ii) Applicant contends that “McCarron describes PLGA particles comprising a therapeutic agent, camptothecin”, and thus “they are not PLGA particles which do not comprise one or more therapeutically active agents”; likewise, “Sahana describes PLGA particles comprising a therapeutic agent, estrafiol”, and thus “they are not PLGA particles which do not comprise one or more therapeutically active agents as recited in the pending claims”. 
The Examiner, however, would like to point out the following:
1. McCarron not only discloses PLGA particles containing camptothecin, McCarron also discloses PLGA particles that do not contain camptothecin or any other therapeutic agent of any kind (see McCarron, Table 1).
2. As already discussed, supra, the claims are not necessarily limited to only carboxylated PLGA particles that necessarily exclude a therapeutic agent. On the contrary, as noted, supra, the claims would appear to require PLGA particles that contain at least one therapeutic agent, or that certainly could contain at least one therapeutic agent.
For the foregoing reasons, the 35 USC 102(b) rejection is hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617